PER CURIAM.
At a case management conference the trial court sua sponte dismissed this case for failure to prosecute. We reverse on the authority of Bair v. Palm Beach Newspapers, Inc., 387 So.2d 517 (Fla. 4th DCA 1980) and American Salvage and Jobbing Co. v. Salomon, 367 So.2d 716 (Fla. 3d DCA 1979). There was record activity in this case, including the pro se filing of answers to a request for production and interrogatories together with a motion to amend the complaint, all filed within six months of the order dismissing this case.
We therefore reverse the trial court's order and remand for reinstatement of this case on the trial court’s calendar.
STONE, WARNER and POLEN, JJ., concur.